RUSK, Chief Justice.
It is the opinion of the court that this case can not be considered by the court under the authority of the forty-third section of an act establishing the powers and jurisdiction of the district court. A judge of that court may reserve any point in criminal law for the decision of the Supreme Court; but the Supreme Court is by the same section bound to pronounce such a decree as the district court should have pronounced. Inasmuch as the prisoners are not before the court to be discharged, committed or bailed, the court has not jurisdiction and can not hear the case in its present form. The points are therefore dismissed.

'Dismissed.